Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action Continued
	MPEP 2422.01 III reads “The requirement for compliance in 37 CFR 1.821(c) is directed to "disclosures of nucleotide and/or amino acid sequences." (Emphasis added.) All sequence information, whether claimed or not, that meets the length thresholds in 37 CFR 1.821(a) is subject to the rules. The goal of the Office is to build a comprehensive database that can be used for, inter alia, assessing the prior art. It is therefore essential that all sequence information, whether only disclosed or also claimed, be included in the database. In those instances in which prior art sequences are only referred to in a given application by name and a publication or accession reference, they need not be included as part of the sequence listing, unless the referred-to sequence is "essential material" per MPEP § 608.01(p). However, if the applicant presents the sequence as a string of particular nucleotide bases or amino acids, it is necessary to include the sequence in the sequence listing regardless of whether the applicant considers the sequence to be prior art. In general, any sequence that is disclosed and/or claimed as a sequence, i.e., as a string of particular nucleotide bases or amino acids, and that otherwise meets the criteria of 37 CFR 1.821(a), must be set forth in the sequence listing.” (emphasis added). 
	Since the nucleotide sequence is part of the claim, the sequence is considered essential material and may not be represented by GenBank NM_003851.2.
	In addition, due to the fluidity of GenBank (i.e. sequences are constantly updated), applicants must provide support that the specific sequence was associated with the accession number at the time of filing and/or to the earliest priority date to benefit from the earliest priority 
Homo sapiens cellular repressor of E1A stimulated genes 1 (CREG1), mRNA
NCBI Reference Sequence: NM_003851.2
This sequence has been updated. See current version.
FASTA Graphics
Go to:
LOCUS       NM_003851               2048 bp    mRNA    linear   PRI 15-SEP-2018
DEFINITION  Homo sapiens cellular repressor of E1A stimulated genes 1 (CREG1),
            mRNA.
ACCESSION   NM_003851
VERSION     NM_003851.2
KEYWORDS    RefSeq.
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 2048)
  AUTHORS   Tian X, Yan C and Han Y.
  TITLE     Cellular Repressor of E1A-stimulated Genes, A New Potential
            Therapeutic Target for Atherosclerosis
  JOURNAL   Curr Drug Targets 18 (15), 1800-1804 (2017)
   PUBMED   27784214
  REMARK    GeneRIF: Studies demonstrated that CREG may modulate homeostasis of
            vascular wall cells and inhibit inflammation of vascular tissue
            cells and macrophages. Mechanistically, CREG behaves like a typical
            soluble lysosomal protein that regulates the formation and
            maturation of lysosomes by modulating the small GTPase protein
            Rab7, to mediate autophagy in vascular vascular tissue cells.
            [review]
            Review article
REFERENCE   2  (bases 1 to 2048)
  AUTHORS   Clark DJ, Mei Y, Sun S, Zhang H, Yang AJ and Mao L.
  TITLE     Glycoproteomic Approach Identifies KRAS as a Positive Regulator of
            CREG1 in Non-small Cell Lung Cancer Cells
  JOURNAL   Theranostics 6 (1), 65-77 (2016)
   PUBMED   26722374
  REMARK    GeneRIF: These results indicate that CREG1 is a down-stream
            effector of KRAS in a sub-type of non-small cell lung cancer cells
            and a novel candidate biomarker or therapeutic target for KRAS
            mutant non-small cell lung cancer.
            Publication Status: Online-Only
REFERENCE   3  (bases 1 to 2048)
  AUTHORS   Thaysen-Andersen M, Venkatakrishnan V, Loke I, Laurini C, Diestel
            S, Parker BL and Packer NH.
  TITLE     Human neutrophils secrete bioactive paucimannosidic proteins from
            azurophilic granules into pathogen-infected sputum
  JOURNAL   J. Biol. Chem. 290 (14), 8789-8802 (2015)
   PUBMED   25645918
REFERENCE   4  (bases 1 to 2048)
  AUTHORS   Yan,C., Fang,P., Zhang,H., Tao,J., Tian,X., Li,Y., Zhang,J.,
            Sun,M., Li,S., Wang,H. and Han,Y.
  TITLE     CREG1 promotes angiogenesis and neovascularization
  JOURNAL   Front Biosci (Landmark Ed) 19, 1151-1161 (2014)
   PUBMED   24896341
  REMARK    GeneRIF: Results indicate that cellular repressor of E1A-stimulated
            gene 1 protein (CREG1) increases endothelial cell (EC) filopodia
            formation.
            Publication Status: Online-Only
REFERENCE   5  (bases 1 to 2048)
  AUTHORS   Tao J, Yan C, Tian X, Liu S, Li Y, Zhang J, Sun M, Ma X and Han Y.
  TITLE     CREG promotes the proliferation of human umbilical vein endothelial
            cells through the ERK/cyclin E signaling pathway
  JOURNAL   Int J Mol Sci 14 (9), 18437-18456 (2013)
   PUBMED   24018888
  REMARK    GeneRIF: The results suggest a novel role of CREG to promote HUVEC
            proliferation through the ERK/cyclin E signaling pathway.
            Publication Status: Online-Only
REFERENCE   6  (bases 1 to 2048)
  AUTHORS   Zhang Z and Henzel WJ.
  TITLE     Signal peptide prediction based on analysis of experimentally
            verified cleavage sites
  JOURNAL   Protein Sci. 13 (10), 2819-2824 (2004)
   PUBMED   15340161
REFERENCE   7  (bases 1 to 2048)
  AUTHORS   Di Bacco A and Gill G.
  TITLE     The secreted glycoprotein CREG inhibits cell growth dependent on
            the mannose-6-phosphate/insulin-like growth factor II receptor
  JOURNAL   Oncogene 22 (35), 5436-5445 (2003)
   PUBMED   12934103
REFERENCE   8  (bases 1 to 2048)
  AUTHORS   Jiang LQ, Wen SJ, Wang HY and Chen LY.
  TITLE     Screening the proteins that interact with calpain in a human heart
            cDNA library using a yeast two-hybrid system
  JOURNAL   Hypertens. Res. 25 (4), 647-652 (2002)
   PUBMED   12358155
REFERENCE   9  (bases 1 to 2048)
  AUTHORS   Veal E, Groisman R, Eisenstein M and Gill G.
  TITLE     The secreted glycoprotein CREG enhances differentiation of NTERA-2
            human embryonal carcinoma cells
  JOURNAL   Oncogene 19 (17), 2120-2128 (2000)
   PUBMED   10815803
REFERENCE   10 (bases 1 to 2048)
  AUTHORS   Veal E, Eisenstein M, Tseng ZH and Gill G.
  TITLE     A cellular repressor of E1A-stimulated genes that inhibits
            activation by E2F
  JOURNAL   Mol. Cell. Biol. 18 (9), 5032-5041 (1998)
   PUBMED   9710587
COMMENT     REVIEWED REFSEQ: This record has been curated by NCBI staff. The
            reference sequence was derived from BI552369.1, AF084523.1 and
            BC006786.1.
            [WARNING] On Nov 22, 2018 this sequence was replaced by
            NM_003851.3.
            On Oct 4, 2004 this sequence version replaced NM_003851.1.
            
            Summary: The adenovirus E1A protein both activates and represses
            gene expression to promote cellular proliferation and inhibit
            differentiation. The protein encoded by this gene antagonizes
            transcriptional activation and cellular transformation by E1A. This
            protein shares limited sequence similarity with E1A and binds both
            the general transcription factor TBP and the tumor suppressor pRb
            in vitro. This gene may contribute to the transcriptional control
            of cell growth and differentiation. [provided by RefSeq, Jul 2008].
            
            Publication Note:  This RefSeq record includes a subset of the
            publications that are available for this gene. Please see the Gene
            record to access additional publications.
            
            ##Evidence-Data-START##
            Transcript exon combination :: BC006786.1, AF084523.1 [ECO:0000332]
            RNAseq introns              :: single sample supports all introns
                                           SAMEA1965299, SAMEA1966682
                                           [ECO:0000348]
            ##Evidence-Data-END##
            COMPLETENESS: complete on the 3' end.
PRIMARY     REFSEQ_SPAN         PRIMARY_IDENTIFIER PRIMARY_SPAN        COMP
            1-53                BI552369.1         8-60
            54-1279             AF084523.1         9-1234
            1280-2048           BC006786.1         1211-1979
FEATURES             Location/Qualifiers
     source          1..2048
                     /organism="Homo sapiens"
                     /mol_type="mRNA"
                     /db_xref="taxon:9606"
                     /chromosome="1"
                     /map="1q24.2"
     gene            1..2048
                     /gene="CREG1"
                     /gene_synonym="CREG"
                     /note="cellular repressor of E1A stimulated genes 1"
                     /db_xref="GeneID:8804"
                     /db_xref="HGNC:HGNC:2351"
                     /db_xref="MIM:618055"
     exon            1..432
                     /gene="CREG1"
                     /gene_synonym="CREG"
                     /inference="alignment:Splign:2.1.0"
     CDS             79..741
                     /gene="CREG1"
                     /gene_synonym="CREG"
                     /note="protein CREG1"
                     /codon_start=1
                     /product="protein CREG1 precursor"
                     /protein_id="NP_003842.1"
                     /db_xref="CCDS:CCDS1262.1"
                     /db_xref="GeneID:8804"
                     /db_xref="HGNC:HGNC:2351"
                     /db_xref="MIM:618055"
                     /translation="MAGLSRGSARALLAALLASTLLALLVSPARGRGGRDHGDWDEAS
                     RLPPLPPREDAARVARFVTHVSDWGALATISTLEAVRGRPFADVLSLSDGPPGAGSGV
                     PYFYLSPLQLSVSNLQENPYATLTMTLAQTNFCKKHGFDPQSPLCVHIMLSGTVTKVN
                     ETEMDIAKHSLFIRHPEMKTWPSSHNWFFAKLNITNIWVLDYFGGPKIVTPEEYYNVT
                     VQ"
     sig_peptide     79..171
                     /gene="CREG1"
                     /gene_synonym="CREG"
                     /inference="COORDINATES: ab initio prediction:SignalP:4.0"
     exon            433..552
                     /gene="CREG1"
                     /gene_synonym="CREG"
                     /inference="alignment:Splign:2.1.0"
     exon            553..737
                     /gene="CREG1"
                     /gene_synonym="CREG"
                     /inference="alignment:Splign:2.1.0"
     exon            738..2026
                     /gene="CREG1"
                     /gene_synonym="CREG"
                     /inference="alignment:Splign:2.1.0"
     regulatory      2003..2008
                     /regulatory_class="polyA_signal_sequence"
                     /gene="CREG1"
                     /gene_synonym="CREG"
     polyA_site      2021
                     /gene="CREG1"
                     /gene_synonym="CREG"
                     /experiment="experimental evidence, no additional details
                     recorded"
     polyA_site      2026
                     /gene="CREG1"
                     /gene_synonym="CREG"
ORIGIN      
        1 ggcggggcct gggcgcgccg agctccggct gggtccctgc aggtcttggg gcccgggact
       61 cttcctggag acaccgccat ggccgggcta tcccgcgggt ccgcgcgcgc actgctcgcc
      121 gccctgctgg cgtcgacgct gttggcgctg ctcgtgtcgc ccgcgcgggg tcgcggcggc
      181 cgggaccacg gggactggga cgaggcctcc cggctgccgc cgctaccacc ccgcgaggac
      241 gcggcgcgcg tggcccgctt cgtgacgcac gtctccgact ggggcgctct ggccaccatc
      301 tccacgctgg aggcggtgcg cggccggccc ttcgccgacg tcctctcgct cagcgacggg
      361 cccccgggcg cgggcagcgg cgtgccctat ttctacctga gcccgctgca gctctccgtg
      421 agcaacctgc aggagaatcc atatgctaca ctgaccatga ctttggcaca gaccaacttc
      481 tgcaagaaac atggatttga tccacaaagt cccctttgtg ttcacataat gctgtcagga
      541 actgtgacca aggtgaatga aacagaaatg gatattgcaa agcattcgtt attcattcga
      601 caccctgaga tgaaaacctg gccttccagc cataattggt tctttgctaa gttgaatata
      661 accaatatct gggtcctgga ctactttggt ggaccaaaaa tcgtgacacc agaagaatat
      721 tataatgtca cagttcagtg aagcagactg tggtgaattt agcaacactt atgaagtttc
      781 ttaaagtggc tcatacacac ttaaaaggct taatgtttct ctggaaagcg tcccagaata
      841 ttagccagtt ttctgtcaca tgctggtttg tttgcttgct tgtttacttg cttgtttacc
      901 aatagagttg acctgttatt ggatttcctg gaagatgtgg tagctacttt tttcctattt
      961 tgaagccatt ttcgtagaga aatatccttc actataatca aataagtttt gtcccatcaa
     1021 ttccaaagat gtttccagtg gtgctcttga agaggaatga gtaccagttt taaattgccc
     1081 attggcattt gaaggtagtt gagtatgtgt tctttattcc tagaagccac tgtgcttggt
     1141 agagtgcatc actcaccaca gctgcctcct gagctgcctg agcctggtgc aaaaggattg
     1201 gcccccatta tggtgcttct gaataaatct tgccaagata gacaaacaat gatgaaactc
     1261 agatggagct tcctactcac gttgatttat gtctcacaat cctgggtatt gttaattcaa
     1321 catagggtga aactatttct gataaagaac ttttgaaaaa ctttttatac tctaaagtga
     1381 tactcagaac aaaagaaagt cataaaactc ctgaatttaa tttccccacc taagtcgaaa
     1441 cagtattatc aaaacacatg tgcacacaga ttattttttg gctccaaaac tggattgcaa
     1501 aagaaagagg agaagaatat tttgtgtgtt cctggtattc ttttataagt aaagtttacc
     1561 caggcatgga ccagcttcag ccagggacaa aatcccctcc caaaccactc tccacagctt
     1621 tttaaaaata cttctactct taacaattac ctaaggcttc ctcaactgcc ccaaatctct
     1681 taatagcttc tagtgctgct acaatctaag tcaggtcacc agagggaaga gaacatggca
     1741 ttaaaagaat cacatcttca gaagagaaga cactaatatt attacccata tacatgattt
     1801 cagaagatga cataagattc ctcttaaaga ggaaatgtca ggaatcaagc cactgaatcc
     1861 ttaaagagaa aagttgaata tgagtcattg tgtctgaaaa ctgcaaagtg aacttaactg
     1921 agatccagca aacaggttct gtttaagaaa aataatttat actaaattta gtaaaatgga
     1981 cttcttattc aaagcatcaa taattaaaag aattatttta atgaaaaaaa aaaaaaaaaa
     2041 aaaaaaaa

Response to Arguments
	Since all of the arguments of record are drawn to the amendments received June 4, 2021 which were not entered, the arguments are moot. All rejections stand.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658